Citation Nr: 0127461	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-04 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for postoperative 
dislocation and traumatic arthritis of the left shoulder, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from May 1969 to February 1973.  

This appeal arose from a December 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased evaluation for postoperative dislocation and 
traumatic arthritis of the left shoulder.  

In his May 2001 VA Form 9 the veteran requested a BVA Hearing 
at a local VA Office before a member of the BVA.  The RO 
scheduled his hearing for September 11, 2001, and notified 
him of the date, time, and location of the hearing, but he 
failed to report for it.  Therefore, since he did not contact 
the RO or the Board to postpone the hearing, or to explain 
his absence or to request that his hearing be re-scheduled, 
the Board deems his request for a BVA Hearing at a local VA 
Office before a member of the BVA withdrawn.  See 38 C.F.R. § 
20.702(d) (2001).  


FINDING OF FACT

The service-connected postoperative dislocation and traumatic 
arthritis of the left shoulder is manifested by early morning 
stiffness; frequent crepitus; chronic, diffuse left shoulder 
pain aggravated with sudden weather changes, excessive 
movements of the left shoulder, lifting, carrying, pulling, 
pushing or throwing with the left upper extremity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative dislocation and traumatic arthritis of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103A and 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 
5010 and 5202 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court Of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's for post operative dislocation and traumatic 
arthritis of the left shoulder is currently rated as 10 
percent disabling under Diagnostic Codes 5010 and 5202.  
Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  

At the December 2000 VA examination the left shoulder had 
full forward flexion of 0 to 180 degrees, normal external 
rotation of 0 to 90 degrees and internal rotation of 0 to 90 
degrees and this was associated with point tenderness over 
the left anterior shoulder.  Abduction was 0 to 135 degrees 
as opposed to the normal 180 degrees.  At the March 2001 VA 
examination forward flexion was limited to 130 degrees and 
backward extension was limited to 20 degrees, both without 
pain.  Abduction was limited to 145 degrees and adduction was 
limited to 20 degrees, both without pain.  External and 
internal rotation was limited to 20 degrees without pain.  

The veteran's service-connected postoperative dislocation and 
traumatic arthritis of the left shoulder is manifested by 
chronic, diffuse left shoulder pain aggravated by sudden 
weather changes, excessive movements of the left shoulder, 
lifting, carrying, pulling, pushing or throwing with the left 
upper extremity; and frequent crepitus.  He experienced 
stiffness in the left shoulder especially in the early 
morning.  A review of the findings on examination and 
treatment do not show symptomatology of sufficient severity 
to warrant a rating in excess of 10 percent.  

A 20 percent disability evaluation is warranted for either 
arm where there is a malunion of the humerus with moderate 
deformity.  A 30 percent evaluation (20 percent for the minor 
arm) is assigned for "marked" deformity.  A 20 percent rating 
is assigned for either arm for recurrent dislocation at the 
scapulohumeral joint where there are infrequent episodes, and 
guarding of movement only at the shoulder level.  A 30 
percent evaluation (20 percent for the minor arm) is 
appropriate for frequent episodes of dislocation and guarding 
of all arm movement.  For fibrous union of the humerus, a 50 
percent rating is provided for the major arm and 40 percent 
for the minor arm.  Nonunion of the humerus (false flail 
joint) requires a 60 percent evaluation for the major arm and 
50 percent for the minor arm.  Finally, where there is loss 
of the head of the humerus (flail shoulder), an 80 percent 
rating for the major arm or 70 percent rating for the minor 
arm is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2001).  

VA outpatient treatment records, dated November 1999 to 
December 2000, show that the veteran was seen for complaints 
of levels 4-5 shoulder and neck pain.  

At the December 2000 VA examination the veteran complained of 
left shoulder pain at best on a scale of +3 to 4 with 
periodic flare-ups going to a severity scale of +10 
associated with stiffness, swelling, heat, redness and 
locking.  On further questioning, the locking had to do with 
his ability to turn his head.  The veteran is right hand 
dominant.  He reported that the periods of the flare-up were 
dependent mainly on the weather changes, especially cold, 
damp weather.  Things that alleviate the pain were medication 
and heat, which included warm weather.  He had difficulty 
doing his job sometimes in that he had to look up at the 
airplanes and get into tight places, which required the use 
of his left shoulder.  The veteran stated that he had lost 
about one week's work in the last 12 months as a result of 
having to come to the VA Medical Center (VAMC) for his 
shoulder pain.  No neurovascular deficits were noted on the 
exam.  The December 2000 x-rays revealed the presence of an 
orthopedic screw in the area of the carcoid process of the 
left scapula and degenerative changes of the left 
acromioclavicular joints as well as exostosis of the inferior 
aspect of the neck of the left humerus.  

The VA examined the veteran in March 2001.  There was no 
recurrence of left shoulder dislocation since the 1972 
surgical repair but the veteran experienced recurrent 
transient episodes of "frozen left shoulder" for which he 
used his right hand to restore movements and function in the 
left shoulder.  There was no history of fracture of the left 
shoulder, rotator cuff, tears, bicipital tendinitis or 
bursitis of the left shoulder.  The veteran apparently 
developed traumatic arthritis of the left shoulder over the 
past several years.  His current symptomatology included 
chronic, diffuse left shoulder pain aggravated with sudden 
weather changes, excessive movements of the left shoulder and 
lifting, carrying, pulling, pushing or throwing with the left 
upper extremity.  He experienced stiffness in the left 
shoulder especially in the early morning.  There was frequent 
crepitus but no swelling in the left shoulder and 
intermittent locking of the left shoulder as described 
previously.  There was no muscle weakness, etc. in the left 
shoulder or left upper extremity.  

No symptomatology consistent with an increased rating under 
Diagnostic Code 5202 was present.  The Board therefore 
concludes that an increased rating on a schedular basis for 
the left shoulder disorder is not appropriate.  

To the extent that recurrent dislocations of the shoulder may 
involve limitation of motion, the Board must also consider 
functional loss.  See VAOPGCPREC 9-98 (the medical nature of 
the particular disability determines whether the diagnostic 
code is predicated on loss of range of motion).  However, as 
stated above, the veteran already has a disability rating for 
degenerative arthritis in the shoulder, the evaluation of 
which is based primarily on limitation of motion.  Therefore, 
to consider functional loss for the aspect of the left 
shoulder disability concerning recurrent dislocations would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for postoperative dislocation and traumatic arthritis 
of the left shoulder.  

Upon examination at the March 2001 VA examination there was a 
well-healed scar on the left shoulder.  According to the 
applicable criteria, a 10 percent evaluation is warranted for 
scars which are poorly nourished with repeated ulceration or 
which are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Codes 7803, 7804 (2001).  It is noted that 
scars may also be rated based upon limitation of function of 
the part affected.  38 C.F.R. Part 4, Code 7805 (2001).  
However, the veteran's left shoulder disability is already 
service-connected and evaluated under 38 C.F.R. Part 4, 
Diagnostic Codes 5010 and 5202 (2001).  Therefore, limitation 
of function of the affected part has already been addressed.

Further, the Board finds that VA has satisfied its duties to 
notify and to assist the veteran in this case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing regulations.  


ORDER

An increased evaluation for postoperative dislocation and 
traumatic arthritis of the left shoulder is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

